Citation Nr: 1810575	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-16 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, claimed as depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression and PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from January 1979 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran appeared and testified before the undersigned Veterans Law Judge at a hearing conducted in Seattle, Washington in May 2017.  A transcript of the hearing has been associated with the Veteran's claims file.

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including a claimant's description of the claim, the symptoms a claimant describes, and the information a claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). Here, the Veteran has generally characterized his psychiatric disorder as either depression or PTSD, but the claims file also includes competent diagnoses of other anxiety-related disorders.  Accordingly, pursuant to Clemons, the Board has taken an expansive view of the Veteran's claim in characterizing the acquired psychiatric disorder claim, as noted above.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2010 rating decision, VA denied service connection for depression, anxiety, and PTSD.  The Veteran did not appeal that decision or submit new and material evidence within the appeal period.

2.  Evidence received since the January 2010 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The January 2010 rating decision, which denied service connection for depression, anxiety, and PTSD, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  The evidence received subsequent to the January 2010 rating decision is new and material; the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 510, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017).  The claim of service connection for an acquired psychiatric disorder is reopened and remanded.  As such, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. New and Material Evidence: Law and Analysis

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. 
 § 7105; 38 C.F.R. § 20.1103. 

A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118. 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran previously submitted a claim for service connection that was denied in a January 2010 rating decision.  His claim was denied at that time due to a lack of evidence connecting the Veteran's current psychiatric disability to his active duty military service.  No new evidence relating to the Veteran's claim was submitted within a year of the Veteran's notification of that decision and it is therefore final.

However, since the Veteran filed his most recent claim for service connection for an acquired psychiatric disorder, VA has received a statement suggesting that the Veteran's current psychiatric symptoms may be related to his active duty service.  Namely, the record contains a VA psychological treatment note from April 2013 in which the Veteran's treating psychologist opined that the Veteran's depression "seems to have begun in the military."  The Board finds that this competent statement by a treating clinician surpasses the low threshold set forth in Shade and reasonably substantiates an unestablished fact relating to the Veteran's claim for service connection.  Accordingly, the criteria for reopening the Veteran's claim for service connection for an acquired psychiatric disorder have been met.  The appeal is granted to this extent only.


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder is reopened.


REMAND

As explained above, VA has obligations pursuant to the VCAA to provide assistance to certain claimants in the development of their claims.  These duties may include providing a claimant with a medical examination in certain circumstances.  Specifically, VA must provide such an evaluation when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the claimant's service or with another service-connected disability, and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For the particular purpose of triggering VA's duty to assist and provide a medical examination, the Board observes that the threshold is a "low" one.  Id. at 85-86.  

Here, the Board finds that the McLendon elements are shown and VA must satisfy its duty to assist the Veteran by providing him a medical examination.  VA treatment records include competent evidence of a current psychological disability, as evidenced by the April 2013 VA treatment note referenced above.  The Veteran also provided competent evidence at the hearing regarding an in-service event that he contends caused his symptoms, including his involvement in a physical fight while attending basic training.  Likewise, the April 2013 VA psychologist's suggestion that the Veteran's depression seems to have begun in service is a sufficient, competent indication that the Veteran's acquired psychiatric disorder may be associated with his service.  However, the Board finds that the record lacks a clear opinion regarding the etiology of any current acquired psychiatric disorder and the competent medical evidence of record is insufficient for VA to make a claim.  As such, VA must provide the Veteran with a medical opinion to determine the nature and etiology of any current psychological disorder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding and pertinent VA treatment records and associate them with the Veteran's claims file.

2.  Thereafter, schedule the Veteran for a medical examination with an appropriate medical professional to determine the nature and etiology of any current psychological disability.  The examiner should be provided the entire claims file and should note review of the claims file in the examination report.  All tests and studies deemed appropriate should be conducted.  After taking a complete medical history, personally examining the Veteran, and reviewing the claims file, the examiner is asked to provide an opinion and complete rationale regarding the following items:

a)  Please identify all psychological diagnoses that have been present since the Veteran filed his claim for service connection in September 2011.  

b)  For each psychological disability that is identified, please provide an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that the disability arose in or is otherwise etiologically related to service.

3.  After ensuring compliance with the directives above, conduct any other development deemed necessary or which is raised by the record.

4.  Finally, readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder.  If the claim remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and allow them an appropriate amount of time to respond before returning the claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


